Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney T.M. Shropshire on 3/17/2022.

The application has been amended as follows: 

Cancel Claims 1-26.

Replace Claim 27 with the following Claim 27 ---
27. (Currently Amended) A method of enhancing yield of a plant comprising: administering an effective amount of a composition comprising a culture of Chlorella to the plant, the composition comprising pasteurized Chlorella cells, wherein:
the Chlorella cells are pasteurized at between 50-90° C;
the plant is under salt stress; and 
presence of the pasteurized Chlorella cells in the composition enhances the yield of the plant compared to a composition comprising non-pasteurized Chlorella cells and lacking the pasteurized Chlorella cells. ---.

Replace Claim 41 with the following Claim 41 ---
41. (Currently Amended) A method of enhancing yield of a plant comprising: administering an effective amount of a composition comprising a culture of Chlorella to the plant, the composition comprising pasteurized Chlorella cells, wherein:
the Chlorella cells are pasteurized at between 50-90° C;
 presence of the pasteurized Chlorella cells in the composition enhances the yield of the plant compared to a composition comprising non-pasteurized Chlorella cells and lacking the pasteurized Chlorella cells;
 and the Chlorella cells are prepared through heterotrophy, wherein the Chlorella cells are cultured on a carbon source comprising glucose. ---.

Replace Claim 47 with the following Claim 47 ---
47. (Currently Amended) A method of enhancing yield of a plant comprising: administering an effective amount of a composition comprising a culture of Chlorella to the plant, the composition comprising pasteurized Chlorella cells, wherein:
the Chlorella cells are pasteurized at between 50-90° C;
the plant is under at least one of water stress and temperature stress; and 
wherein presence of the pasteurized Chlorella cells in the composition enhances the yield of the plant compared to a composition comprising non-pasteurized Chlorella cells and lacking the pasteurized Chlorella cells. ---.

Cancel claims 31 and  46.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest administering an effective amount of a composition comprising a 50-90 oC pasteurized culture of Chlorella to the plant undergoing salt stress, water stress or temperature stress. The prior art does not teach or suggest administering an effective amount of a composition comprising a 50-90 oC pasteurized culture of Chlorella to the plant; whereby Chlorella cells are prepared through heterotrophy and cultured on a carbon source comprising glucose.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616